Case 2:20-cv-06082-GRB-ST Document 1 Filed 12/14/20 Page 1 of 36 PageID #: 1




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF NEW YORK

_____________________________________
                                      )
EDGE SYSTEMS LLC,                     )              Civil Action No. 1:20-cv-6082
                                      )
           Plaintiff,                 )
                                      )              COMPLAINT FOR
       v.
                                      )              PATENT INFRINGEMENT
CARTESSA AESTHETICS, LLC,             )
                                      )
           Defendant.                 )              DEMAND FOR JURY TRIAL
_____________________________________ )


       Plaintiff Edge Systems LLC (“Edge” or “Plaintiff”) hereby complains of Defendant

Cartessa Aesthetics, LLC (“Defendant” or “Cartessa”) and alleges as follows:

                                      I.   THE PARTIES

       1.        Edge is a California limited liability company having a principal place of

business at 2277 Redondo Avenue, Signal Hill, California, 90755.

       2.        Plaintiff is informed and believes, and thereon alleges, that Defendant Cartessa

Aesthetics, LLC is a New York limited liability company having a principal place of business at

175 Broadhollow Road, Suite 185 Melville, NY 11747.

                              II. JURISDICTION AND VENUE

       3.        This is an action for patent infringement arising under the Patent Laws of the

United States, 35 U.S.C. §§ 100, et seq.

       4.        This Court has original subject matter jurisdiction over the claims in this action

pursuant to 28 U.S.C. §§ 1331 and 1338(a).

       5.        This Court has personal jurisdiction over Defendant because Defendant has a

continuous, systematic, and substantial presence within New York and this judicial district. For

example, Defendant has a principal place of business in this judicial district at 175 Broadhollow


                                               -1-
Case 2:20-cv-06082-GRB-ST Document 1 Filed 12/14/20 Page 2 of 36 PageID #: 2




Road, Melville, NY 11747.           Plaintiff is informed and believes, and thereon alleges, that

Defendant also sells and/or offers for sale infringing products in this judicial district and/or sells

such products into the stream of commerce knowing they will be sold in New York and this

judicial district.

        6.           Venue is proper in this judicial district pursuant to 28 U.S.C. § 1400(b) because

Defendant has a regular and established place of business in this judicial district and because

Defendant has committed acts of infringement by selling and/or offering to sell infringing

products in this judicial district. Venue is also proper because Defendant resides in this district.

                                   III. GENERAL ALLEGATIONS

A.      The Edge Patents and Technology

        7.           Edge is a worldwide leader in the design, development, manufacture and sale of

high-quality skin resurfacing and rejuvenation systems, including microdermabrasion and

hydradermabrasion systems. These systems rejuvenate skin by cleaning and exfoliating the skin

surface, extracting debris from pores, and nourishing the skin’s surface with a therapeutic

solution, called a “serum,” that moisturizes and protects the treated skin surface. Edge markets

and sells these systems throughout the United States to end users such as dermatologists, plastic

surgeons, cosmetic physicians and aestheticians at medical spas.

        8.           Edge’s flagship system is its revolutionary HydraFacial MD® system, which is

the premier hydradermabrasion system sold in the United States. Edge’s revolutionary

HydraFacial MD® system is protected by numerous United States patents. In addition to the

HydraFacial MD® system, Edge designs, develops, manufactures and sells other patented

hydradermabrasion systems, including the HydraFacial® Tower™, the HydraFacial® Allegro™,

the HydraFacial® Wave™, the HydraFacial® Elite™, HydraFacial® Nectre™ and the




                                                   -2-
Case 2:20-cv-06082-GRB-ST Document 1 Filed 12/14/20 Page 3 of 36 PageID #: 3




HydraFacial® Core™ systems. These Edge hydradermabrasion systems are referred to herein

collectively as “the HydraFacial® Systems.”

       9.        On November 4, 2003, the USPTO duly and lawfully issued U.S. Patent No.

6,641,591 (“the ’591 Patent”), titled “INSTRUMENTS AND TECHNIQUES FOR

CONTROLLED REMOVAL OF EPIDERMAL LAYERS.” A true and correct copy of the ’591

Patent is attached hereto as Exhibit 1.

       10.       On November 29, 2011, the USPTO duly and lawfully issued U.S. Patent No.

8,066,716 (“the ’716 Patent”), titled “INSTRUMENTS AND TECHNIQUES FOR

CONTROLLED REMOVAL OF EPIDERMAL LAYERS.” A true and correct copy of the ’716

Patent is attached hereto as Exhibit 2.

       11.       On December 25, 2012, the USPTO duly and lawfully issued U.S. Patent No.

8,337,513 (“the ’513 Patent”), titled “INSTRUMENTS AND TECHNIQUES FOR

CONTROLLED REMOVAL OF EPIDERMAL LAYERS.” A true and correct copy of the ’513

Patent is attached hereto as Exhibit 3.

       12.       On January 24, 2017, the USPTO duly and lawfully issued U.S. Patent No.

9,550,052 (“the ’052 Patent”), titled “CONSOLE SYSTEM FOR THE TREATMENT OF

SKIN.” A true and correct copy of the ’052 Patent is attached hereto as Exhibit 4.

       13.       On October 3, 2017, the USPTO duly and lawfully issued U.S. Patent No.

9,775,646 (“the ’646 Patent”), titled “DEVICES AND SYSTEMS FOR TREATING THE SKIN

USING VACUUM.” A true and correct copy of the ’646 Patent is attached hereto as Exhibit 5.

       14.       Edge is the owner of all right, title, and interest in the ’591 Patent, the ’716

Patent, the ’513 Patent, the ’052 Patent and the ’646 Patent (collectively, the “Asserted Patents”).




                                                -3-
Case 2:20-cv-06082-GRB-ST Document 1 Filed 12/14/20 Page 4 of 36 PageID #: 4




        15.      The ’591 Patent, the ’716 Patent, the ’513 Patent and the ’646 Patent

(collectively “the Shadduck Patents”) expired in August 2020.         Defendant introduced its

infringing Skinwave system in 2019 and therefore infringed the Shadduck Patents while those

patents were in effect.

B.      Defendant’s Infringing Skinwave System and Aqua Scaling Tips

        16.      Defendant is in the business of sourcing aesthetic medical devices manufactured

by others, including hydradermabrasion devices that compete with Edge’s HydraFacial®

Systems. Defendant markets and sells these medical devices throughout the United States to end

users, such as dermatologists, plastic surgeons, cosmetic physicians and aestheticians at medical

spas.

        17.      One of the competing hydradermabrasion devices used, sold, offered for sale,

and/or imported into the United States by Defendant is known as the Skinwave system.

Defendant has offered the Skinwave system for sale on its website. An example of one of

Defendant’s advertisements for the Skinwave system is attached hereto as Exhibit 6,

        18.      Defendant promotes and offers to sell the Skinwave system on its website. See

https://www.cartessaaesthetics.com/skinwave (last visited December 11, 2020) (Exhibit 6).

Defendant’s website states that it “teamed up with Eunsung Global manufacturer to exclusively

bring Skinwave to the US.” The Skinwave system sold by Defendant is manufactured by

Eunsung Global (“Eunsung”) and is structurally and functionally the same as a

hydradermabrasion system sold by Eunsung under the name “Hydra Touch H2.”                    See

http://esglobal.co.kr/en/products-intro/facial-care/hydra_touch_h2/ (last visited December 11,

2020) (Exhibit 7). Defendant’s Skinwave system and the Hydra Touch H2 are collectively

referred to as the “Skinwave System.”




                                               -4-
Case 2:20-cv-06082-GRB-ST Document 1 Filed 12/14/20 Page 5 of 36 PageID #: 5




       19.       The Skinwave System is a hydradermabrasion device for treating the skin

surface of a patient. The Skinwave System, shown in the image below, includes a handpiece that

is configured to receive a replaceable tip at the end of the handpiece. Defendants refer to this tip

as the “Aqua Scaling Tip.”


             Handpiece




              Tip
                                                Fig. 1


       20.       The Aqua Scaling Tip includes several openings. Fluid may be delivered, and

waste may be suctioned away, through these openings.




              Opening                                                      Opening




                                   Fig. 2: Aqua Scaling Tip (small)




                                                 -5-
Case 2:20-cv-06082-GRB-ST Document 1 Filed 12/14/20 Page 6 of 36 PageID #: 6




       21.       The Aqua Scaling Tip is made of hard plastic and includes a working surface

with a pattern of raised surfaces and ports. The raised surfaces include edges that are sharp

enough to abrade and exfoliate skin. See Exhibit 7 (the Skinwave System “exfoliat[es]”).



                                                                              Hard Plastic Structures




                         Fig. 3: Aqua Scaling Tip (small) (black highlights added).


       22.       The Skinwave System includes a manifold and a console that allows a user to

control the selection of solutions, flow of solutions and vacuum suction. See Exhibit 7 (“4

different solution selection,” “Solution emission in 3 different levels,” and “Level adjustable

Vacuum.”). The Skinwave System also includes a vacuum source that creates suction for

drawing the patient’s skin against the Aqua Scaling Tip. Eunsung’s website explains that, “by

sucking waste materials, it is possible to remove wastes from the pores without scratching or

scratching [sic] the skin.” Id.




                                   Fig. 4: Skinwave System (Exhibit 7).


                                                   -6-
Case 2:20-cv-06082-GRB-ST Document 1 Filed 12/14/20 Page 7 of 36 PageID #: 7




       23.      The Skinwave System delivers fluid from treatment media containers to the

skin. Defendants sells skin treatment media including “solutions rich in Alpha Hydroxy Acid

(AHA), Beta Hydroxy Acid (BHA), Hyaluronic Acid and Hydrogen (H2).” Exhibit 6.

       24.      Defendant’s Aqua Scaling Tips can be attached and detached to the handpiece

of the Skinwave System. Exemplary Aqua Scaling Tips are shown below.




             Fig. 6: Skinwave Handpiece (Ex. 6) (left); Fig. 5 (Aqua Scaling Tip) (Ex. 6) (right).




       25.      Defendant either had actual knowledge of the Asserted Patents (or their

respective applications) when it began offering for sale and selling the infringing Eunsung-

manufactured products, or it acted with willful blindness to its infringement.                       Defendant’s

supplier Eunsung had actual knowledge of Plaintiff’s patent portfolio – and the ’591, ’513, and

’716 patents specifically – at least as early as April 25, 2014 and February 1, 2017, when Edge

sent a letter and emails to Eunsung concerning sales of Eunsung hydradermabrasion products in

the United States. Exhibits 8 and 9. Plaintiff is informed and believes, and thereon alleges, that

when Defendant “teamed up with [Eunsung] to exclusively bring Skinwave to the US,” it

conducted due diligence concerning Eunsung and any allegations of patent infringement made

against its hydradermabrasion products. In conducting such due diligence, Defendant would


                                                     -7-
Case 2:20-cv-06082-GRB-ST Document 1 Filed 12/14/20 Page 8 of 36 PageID #: 8




have been made aware of Edge’s allegations concerning the ’591, ’513, and ’716 patents. The

applicability of these patents to the Skinwave System is apparent from the face of the patents.

       26.       In addition, Defendant was a competitor in the aesthetic skin resurfacing

equipment industry when it launched its Skinwave System. Defendant therefore knew that

Plaintiff was an industry leader.

       27.       Further, Plaintiff and Defendant are members of some of the same trade

organizations and attend some of the same trade shows. For example, Plaintiff and Defendant

both had booths at “The Aesthetic Show” held in Las Vegas July 11-14, 2019. See Exhibit 10 at

46, 60. The conference program included a summary which identified Plaintiff as having 68

issued or pending patents and provided a link to Plaintiff’s website. Id. at 60. The conference

map indicates that Plaintiff’s and Defendant’s trade show booths were located within 100 feet of

each other. Id. at 38.

       28.       Defendant was therefore familiar with Plaintiff and its aesthetic skin-resurfacing

products when it launched its Skinwave System for aesthetic skin resurfacing.

       29.       Given this familiarity, Defendant necessarily would have researched Plaintiff

and its patent portfolio before introducing the infringing Skinwave System. As part of that

research, Defendant would have visited Plaintiff’s website, where at least the ’591,’513, and

’716 Patents were, and remain, prominently listed. See https://hydrafacialco.com/patents/ (last

visited December 14, 2020) (Exhibit 11).

       30.       At a minimum, Defendant had actual knowledge of the Asserted Patents no later

than about September 16, 2020, when it received a letter from Plaintiff informing Defendant of

the Asserted Patents and its infringement thereof.




                                                -8-
Case 2:20-cv-06082-GRB-ST Document 1 Filed 12/14/20 Page 9 of 36 PageID #: 9




       31.       Defendant has infringed and infringes the ’052 Patent, and it infringed each of

the Shadduck Patents before the patents expired.

       32.       Plaintiff has never authorized Defendant’s offer for sale, importation or sale of

the Skinwave System, associated serums or associated tips.

       33.       Defendant’s acts of infringement were willful, intentional, and deliberate.

Defendant has infringed each of the Asserted Patents with reckless disregard for Plaintiff’s

patent rights. Defendant knew, or should have known, that its actions constituted infringement

of the Asserted Patents.

                                          IV. COUNT I

                           INFRINGEMENT OF THE ’591 PATENT

       34.       Plaintiff incorporates by reference and realleges each of the allegations set forth

in Paragraphs 1-33 above.

       35.       Defendant knowingly and intentionally infringed the ’591 Patent through, for

example, the use, sale, offer for sale, and/or importation into the United States of the Skinwave

System during the term of the ’591 Patent.

       36.       For example, as set forth in the claim chart below, the Skinwave System

infringed at least Claim 1 of the ’591 Patent during the term of the patent.




                                                -9-
Case 2:20-cv-06082-GRB-ST Document 1 Filed 12/14/20 Page 10 of 36 PageID #: 10




  Claim Language                                          Accused Product
1. A system for The Skinwave System is a system for treating the skin surface of a
treating  the   skin patient. For example, Defendant’s website describes the Skinwave
surface of a patient, System as:
comprising:




(a) an instrument
body with a distal                                             Instrument Body
working end that
defines     a      skin
interface portion for
contacting the skin;

                                                                                 Skin Interface

                              Distal Working End




                                                               Fig. 6

                          The Skinwave System has a handpiece that includes an instrument body
                          and a distal working end with a tip (e.g., the Aqua Scaling Tip) that
                          contacts the skin during use. See e.g.
                          https://www.facebook.com/cartessaaesthetics/videos/361807448055124/
                          https://www.facebook.com/cartessaaesthetics/videos/311527229734983/
                          and https://www.youtube.com/watch?v=nFwmtIaJ0U&feature=youtu.be
                          (all last visited December 11, 2020) (collectively, “the Skinwave
                          Videos”).




                                                   -10-
Case 2:20-cv-06082-GRB-ST Document 1 Filed 12/14/20 Page 11 of 36 PageID #: 11




(b) a first aperture     First Aperture Arrangement                        Port
arrangement in said
skin         interface
consisting of at least
one       port      in
communication with a
treatment       media
source;



                                                        Fig. 3

                         The Skinwave System has a first aperture arrangement that delivers
                         treatment media from a treatment media source to the skin through a
                         port (i.e. the port is “in communication” with the treatment media
                         source). See Figs. 1 & 3.


                                                                      Treatment Media Sources




                                                        Fig. 1




                                                -11-
Case 2:20-cv-06082-GRB-ST Document 1 Filed 12/14/20 Page 12 of 36 PageID #: 12




(c) a second aperture      Second Aperture Arrangement                      Exemplary Ports
arrangement in said
skin           interface
consisting of at least
one        port       in
communication with a
vacuum source for
removing treatment
media and removed
tissue from the skin
interface; and

                                                            Fig. 3

                           The Skinwave System has a second aperture arrangement with eight
                           ports located near the periphery. These ports are connected to a vacuum
                           source. See Figs. 1 & 3.

                           When activated, the vacuum source creates a vacuum that suctions used
                           treatment media and abraded skin particles through the ports and
                           deposits them in a debris receptacle located on the back of the device.
                           See Exhibit 6 & Exhibit 7. The vacuum source is located inside the
                           device casing.




                                                            Fig. 1




                                                 -12-
Case 2:20-cv-06082-GRB-ST Document 1 Filed 12/14/20 Page 13 of 36 PageID #: 13




(d) wherein the skin The tip is made of hard plastic and comprises a configuration with
interface comprises substantially sharp edges that abrade skin when the tip is translated
an abrading structure across the skin. See Fig. 3.
with      substantially                                           Abrading Structures
sharp    edges      for
abrading tissue.




                                                            Fig. 3




       37.       As a direct and proximate result of Defendant’s acts of infringement, Defendant

has derived and received gains, profits, and advantages.             Plaintiff has been damaged by

Defendant’s activities, in an amount to be determined at trial, but in no event less than a

reasonable royalty.

       38.       Defendant’s infringement was willful. Pursuant to 35 U.S.C. § 284, Plaintiff is

entitled to damages for Defendant’s infringing acts and treble damages together with interests

and costs as fixed by this Court.

       39.       This is an exceptional case. Pursuant to 35 U.S.C. § 285, Plaintiff is entitled to

reasonable attorneys’ fees for the necessity of bringing this claim.




                                                -13-
Case 2:20-cv-06082-GRB-ST Document 1 Filed 12/14/20 Page 14 of 36 PageID #: 14




                                         V. COUNT II

                          INFRINGEMENT OF THE ’513 PATENT

       40.       Plaintiff incorporates by reference and realleges each of the allegations set forth

in Paragraphs 1-39 above.

       41.       Defendant knowingly and intentionally infringed the ’513 Patent through, for

example, the use, sale, offer for sale, and/or importation into the United States of the Skinwave

System during the term of the ’513 Patent.

       42.       For example, as set forth in the claim chart below, the Skinwave System

infringed at least Claim 1 of the ’513 Patent during the term of the patent.



       Claim Language                                     Accused Product
1. A system for treating skin, The Skinwave System is a system for treating the skin surface
comprising:                    of a patient. For example, Defendant’s website describes the
                               Skinwave System as:




                                                -14-
Case 2:20-cv-06082-GRB-ST Document 1 Filed 12/14/20 Page 15 of 36 PageID #: 15




a handheld device comprising a The Skinwave System includes a handheld device having a
main body and a working end distal working end with a tip (e.g., the Aqua Scaling Tip).
along a distal end of the main See Exhibit 6.
body;
                                                                   Main Body




                                   Working End




                                                          Fig. 6

an outer periphery extending
along the distal end of the                                    Outer Periphery
handheld device;




                                Distal End




                                                                               Fig. 3
                                                 Fig. 6




                                             -15-
Case 2:20-cv-06082-GRB-ST Document 1 Filed 12/14/20 Page 16 of 36 PageID #: 16




at least one surface element
extending distally from the Surface Elements
working end of the handheld
device, said at least one surface
element being positioned within
an interior area circumscribed by
the outer periphery;




                                                               Fig. 3

                                 As shown, surface elements extend distally from the working
                                 end, and are positioned within the outer periphery. See Fig. 3.
wherein the at least one surface The surface elements are made of hard plastic and comprise
element comprises at least one a configuration with sharp edges that abrade skin when the
sharp edge configured to abrade tip is translated across the skin surface. See Fig. 3.
skin when said handheld device
is moved relative to a skin
surface; and

at least one opening along the The Skinwave System has eight openings located near the
working end of the handheld periphery of the working end of the handheld device. See
device;                        Fig. 3.

                                   Exemplary Openings




                                                              Fig. 3



                                              -16-
Case 2:20-cv-06082-GRB-ST Document 1 Filed 12/14/20 Page 17 of 36 PageID #: 17




wherein the at least one opening   The Skinwave System includes a vacuum source. See
is configured to be placed in      Exhibit 6 and Exhibit 7. When activated, the vacuum source
fluid communication with a         creates a vacuum that suctions used treatment media and
vacuum       source     via    a   removed skin particles through the openings and deposits
passageway, said passageway        them in a debris receptacle located on the back of the device.
being configured to convey         Id. When in use the vacuum will draw the skin against the
debris away from the working       outer periphery.
end when said vacuum source is
activated; and                      Passageway




                                                                  Fig. 1




                                      Waste




                                                               Fig. 4

                                   The vacuum source is located inside the device casing.




                                              -17-
Case 2:20-cv-06082-GRB-ST Document 1 Filed 12/14/20 Page 18 of 36 PageID #: 18




wherein substantially an entire     As shown below, in Fig. 7 (an imprint of the Aqua Scaling
circumference of the outer          Tip (small) purchased from Cartessa) the entire outer
periphery is configured to          periphery contacts the skin surface when used during a
contact a skin surface during a     treatment procedure.
treatment procedure.




                                                                  Fig. 7

                                    The entire circumference of the outer periphery contacts the
                                    skin during use. See e.g., Fig. 7, the Skinwave Videos.




       43.       As a direct and proximate result of Defendant’s acts of infringement, Defendant

has derived and received gains, profits, and advantages.          Plaintiff has been damaged by

Defendant’s activities, in an amount to be determined at trial, but in no event less than a

reasonable royalty.

       44.       Defendant’s infringement was willful. Pursuant to 35 U.S.C. § 284, Plaintiff is

entitled to damages for Defendant’s infringing acts and treble damages together with interests

and costs as fixed by this Court.

       45.       This is an exceptional case. Pursuant to 35 U.S.C. § 285, Plaintiff is entitled to

reasonable attorneys’ fees for the necessity of bringing this claim.




                                                -18-
Case 2:20-cv-06082-GRB-ST Document 1 Filed 12/14/20 Page 19 of 36 PageID #: 19




                                         VI. COUNT III

                          INFRINGEMENT OF THE ’716 PATENT

       46.       Plaintiff incorporates by reference and realleges each of the allegations set forth

in Paragraphs 1-45 above.

       47.       Defendant knowingly and intentionally infringed the ’716 Patent through, for

example, the use, sale, offer for sale, and/or importation into the United States of the Skinwave

System during the term of the ’716 Patent.

       48.       For example, the Skinwave System infringed at least Claim 11 of the ’716

Patent during the term of the patent.

     Claim Language                                    Accused Product
11. A system for treating a The Skinwave System is a system for treating the skin surface of
skin surface of a patient, a patient. For example, Defendant’s website describes the
comprising:                 Skinwave System as:




                                               -19-
Case 2:20-cv-06082-GRB-ST Document 1 Filed 12/14/20 Page 20 of 36 PageID #: 20




a      handheld       device The Skinwave System has a handheld device having a distal
comprising a main body working end with a tip (e.g., the Aqua Scaling Tip) that contacts
and a working end attached the skin during use. See Exhibit 6.
to a distal end of the main
body, said main body                                      Main Body
defining a longitudinal
axis, said working end
comprising an abrading
structure, wherein said
abrading           structure
comprises a plurality of
abrading           elements
configured to abrade skin,      Working End
wherein each abrading
element comprises a sharp
edge; and

                                                          Fig. 6


                           The tip is made of hard plastic and comprises a configuration
                           with a plurality of elements with sharp edges that abrade skin
                           when the tip is translated across the skin surface (the abrading
                           elements). See Fig. 3.



                                                           Abrading Elements




                            Working End




                                                                               Fig. 3

                                           Fig. 6




                                           -20-
Case 2:20-cv-06082-GRB-ST Document 1 Filed 12/14/20 Page 21 of 36 PageID #: 21




at least one aperture along The Skinwave System has at least one aperture located along the
the working end, said at working end. See Fig. 3. These apertures are connected to a
least one aperture being in vacuum source. See Exhibit 6 and Exhibit 7.
fluid communication with
a vacuum source adapted        Exemplary Apertures
to apply suction to all of
the at least one aperture in
order to draw abraded skin
away from the working
end,




                                                                  Fig. 3


                            When activated, the vacuum source creates a vacuum that
                            suctions used treatment media and abraded skin particles through
                            the apertures and deposits them in a debris receptacle located on
                            the back of the device.



                             Passageway




                                                         Fig. 1




                                            -21-
Case 2:20-cv-06082-GRB-ST Document 1 Filed 12/14/20 Page 22 of 36 PageID #: 22




                               Waste




                                                         Fig. 4


                              The vacuum source is located inside the device casing.

wherein the at least one
                               Outer Periphery
aperture and the abrading                                                      Abrading Elements
elements     are   located
completely within a raised
outer periphery of
the working end.




                             Exemplary Apertures




                                                            Fig. 3

                              As can be seen in the image, an outer periphery encircles the
                              abrading elements and apertures. See Fig. 3.




       49.      As a direct and proximate result of Defendant’s acts of infringement, Defendant

has derived and received gains, profits, and advantages.          Plaintiff has been damaged by

Defendant’s activities, in an amount to be determined at trial, but in no event less than a

reasonable royalty.




                                                 -22-
Case 2:20-cv-06082-GRB-ST Document 1 Filed 12/14/20 Page 23 of 36 PageID #: 23




       50.       Defendant’s infringement was willful. Pursuant to 35 U.S.C. § 284, Plaintiff is

entitled to damages for Defendant’s infringing acts and treble damages together with interests

and costs as fixed by this Court.

       51.       This is an exceptional case. Pursuant to 35 U.S.C. § 285, Plaintiff is entitled to

reasonable attorneys’ fees for the necessity of bringing this claim.

                                         VII. COUNT IV

                          INFRINGEMENT OF THE ’646 PATENT

       52.       Plaintiff incorporates by reference and realleges each of the allegations set forth

in Paragraphs 1-51 above.

       53.       Defendant infringed the ’646 Patent through, for example, the use, sale, offer

for sale, and/or importation into the United States of the Skinwave System during the term of the

’646 Patent.

       54.       For example, as set forth in the claim chart below, the Skinwave System

infringed at least Claim 1 of the ’646 Patent during the term of the patent.

   Claim Language                                      Accused Product
1. A handheld device The Skinwave System is a system for treating the skin surface of a
for treating a skin patient using a handheld device. For example, Defendant’s website
surface, comprising: describes the Skinwave System as:




                                                -23-
Case 2:20-cv-06082-GRB-ST Document 1 Filed 12/14/20 Page 24 of 36 PageID #: 24




a body comprising a
housing;
                                                             Body/Housing




                                                              Fig. 6


a working end portion
positioned along a first
end of the body, the
working end portion
comprising a distal end
configured to contact a
skin surface, wherein                                                         Distal End of Working End
the working end portion
comprises a perimeter
along the distal end            Working End
configured to contact
the skin surface, a skin
interface      positioned
along the interior of the
perimeter, wherein the
skin      interface     is                                      Fig. 6
configured to contact
the skin surface during The Skinwave System has a working end with a tip (e.g., the Aqua
use;                       Scaling Tip) at the distal end. See Exhibit 6.The distal end of the
                           working end (the tip) contacts the skin during use. See e.g., Exhibit
                           6, the Skinwave Videos.

                           As shown below, the tip has a perimeter encircling a skin interface.
                           See Fig. 3.




                                                -24-
Case 2:20-cv-06082-GRB-ST Document 1 Filed 12/14/20 Page 25 of 36 PageID #: 25




                                                              Perimeter




                            Distal End of
                            Working End




                                            Fig. 6                         Fig. 3




a      first     aperture   The Skinwave System has a first aperture arrangement with eight ports
arrangement                 positioned near the perimeter along the working end portion. See Fig.
comprising at least one     3. These ports are connected to a vacuum source. See Exhibit 6 &
first port located along    Exhibit 7.
or near the working end
portion, the at least one      Exemplary Ports
first port being in fluid
communication with a
vacuum source via at
least      one     waste
passageway extending
through the housing;
and




                                                                 Fig. 3

                            When activated, the vacuum suctions used treatment media and
                            abraded skin particles through the first ports and deposits them in a
                            debris receptacle located on the back of the device. See Exhibit 6 &
                            Exhibit 7. The vacuum source is located inside the device casing.


                                                     -25-
Case 2:20-cv-06082-GRB-ST Document 1 Filed 12/14/20 Page 26 of 36 PageID #: 26




                              Passageway




                                                                Fig. 1




                             Waste




                                                       Fig. 4




a    second      aperture   The Skinwave System has a second aperture arrangement that delivers
arrangement                 treatment media from a treatment media source to the skin through a
comprising at least one     port positioned in the center of the working end (i.e. the port is “in
second port located         fluid communication” with the treatment media source). See Fig. 3,
along or near the           Exhibit 6 & Exhibit 7.
working end portion,
the at least one second
port being in fluid
communication with a
hydration      treatment
media source;




                                               -26-
Case 2:20-cv-06082-GRB-ST Document 1 Filed 12/14/20 Page 27 of 36 PageID #: 27




                        Second Port




                                                      Fig. 3



                      Treatment
                      Media




                                             Fig. 4




                                                               Treatment Media Sources
                       Passageway




                                                      Fig. 1




                                      -27-
Case 2:20-cv-06082-GRB-ST Document 1 Filed 12/14/20 Page 28 of 36 PageID #: 28




wherein the vacuum           The vacuum source of the Skinwave System creates a vacuum within
source is configured to      the waste passageway and the working end portion. This vacuum
create a vacuum within       source delivers a treatment media from the hydration treatment media
the at least one waste       source (i.e., the solution bottle) to the working end portion.
passageway and the           Simultaneously, the vacuum source also removes spent (i.e., used)
working end portion,         treatment media away from the working end portion through the waste
and      wherein      the    passageway.
vacuum      source      is
configured             to
simultaneously deliver
a treatment media from
the hydration treatment
media source to the
working end portion
and     remove      spent
treatment media away
from the working end
portion via the at least
one waste passageway;
wherein, when the            When the vacuum source is activated and the working end portion is
vacuum      source      is   positioned along a skin surface, treatment media is delivered to the
activated     and     the    skin surface through the second port due to the vacuum generated
working end portion of       along the working end portion by the vacuum source. At the same
the device is positioned     time, spent (i.e., used) treatment media is aspirated away from the
along a skin surface,        working end portion through the first ports by the same suction force
hydration      treatment     generated by the vacuum source.
media is delivered to
the skin surface through
the at least one
passageway and the at
least one second port
due to the vacuum
generated along the
working end portion by
the vacuum source, and
spent treatment media
is, at least partially,
simultaneously
aspirated away from the
working end portion
through the at least one
first port by the same
suction force generated
by the vacuum source.




                                                -28-
Case 2:20-cv-06082-GRB-ST Document 1 Filed 12/14/20 Page 29 of 36 PageID #: 29




       55.       As a direct and proximate result of Defendant’s acts of infringement, Defendant

has derived and received gains, profits, and advantages.          Plaintiff has been damaged by

Defendant’s activities, in an amount to be determined at trial, but in no event less than a

reasonable royalty.

       56.       This is an exceptional case. Pursuant to 35 U.S.C. § 285, Plaintiff is entitled to

reasonable attorneys’ fees for the necessity of bringing this claim.

                                        VIII.    COUNT V

                          INFRINGEMENT OF THE ’052 PATENT

       57.       Plaintiff incorporates by reference and realleges each of the allegations set forth

in Paragraphs 1-56 above.

       58.       Defendant knowingly and intentionally infringes the ’052 Patent through, for

example, the use, sale, offer for sale, and/or importation into the United States of the Skinwave

System.

       59.       For example, as set forth in the claim chart below, the Skinwave System

infringes at least Claim 1 of the ’052 Patent.

    Claim Language                                      Accused Product
1.    A    system    for The Skinwave System is a system for treating the skin surface of a
performing     a    skin patient. For example, Defendant’s website describes the Skinwave
treatment procedure, the System as:
system comprising:




                                                 -29-
Case 2:20-cv-06082-GRB-ST Document 1 Filed 12/14/20 Page 30 of 36 PageID #: 30




a console including a
manifold, the manifold                                                               Console
being        in      fluid
communication with a
first fluid container and
at least a second fluid         Fluid Containers
container, the first fluid
container and the at least                                                       Manifold
the      second      fluid
container           being
configured to contain a
treatment material for a
skin            treatment                                      Fig. 1
procedure, wherein the
treatment         material The Skinwave System includes a manifold to which at least a first
comprises a liquid;        and second fluid container are attached, placing them in fluid
                           communication therewith. See Exhibit 6 & Exhibit 7. The
                           Skinwave System has a console which controls the manifold,
                           allowing users to select “Solution emission in 3 different levels,”
                           and control “4 different solution selection[s].” See Exhibit 7.
a handpiece assembly The Skinwave System has a handpiece with a tip (e.g., the Aqua
comprising a tip, the tip Scaling Tip) that contacts the skin during use. See e.g., Exhibit 6,
being configured to the Skinwave Videos.
contact a skin surface of
a subject;

                               Handpiece




                                                                          Tip




                                                            Fig. 6




                                              -30-
Case 2:20-cv-06082-GRB-ST Document 1 Filed 12/14/20 Page 31 of 36 PageID #: 31




a supply conduit placing
the manifold of the                 Supply Conduit
console     in      fluid
communication with the
handpiece      assembly,
wherein a distal end of
the supply conduit is
configured to couple to
the handpiece assembly;


                            Distal End Coupled to Handpiece
                                                                       Fig. 1


                            The Skinwave System has a supply conduit, coupled to the
                            handpiece, which connects the handpiece to the manifold, placing
                            the two in fluid communication. See Exhibit 6 & Exhibit 7.
wherein the manifold is The Skinwave System has a manifold which is configured to
configured to control a control the flow of treatment material from the fluid containers
flow     of    treatment through the supply conduit. See Exhibit 6 & Exhibit 7.
material from the first
fluid container and at
least the second fluid                                                     Manifold
container through the
supply conduit; and




                                                              Fig. 1


a vacuum source;            The Skinwave System has a vacuum source. See Exhibit 6 &
                            Exhibit 7. The vacuum is located inside the device casing.


a waste conduit in fluid    The Skinwave System has a waste conduit connected to the
communication with the      handpiece and a vacuum source. See Exhibit 6 & Exhibit 7. When
tip of the handpiece        activated, the vaccum source suctions used treatment media and
assembly to remove          abraded skin particles (waste) through the waste conduit and
waste away from a skin      deposits them in a waste receptacle located on the back of the
surface of a subject        device. Id.


                                                  -31-
Case 2:20-cv-06082-GRB-ST Document 1 Filed 12/14/20 Page 32 of 36 PageID #: 32




during a skin treatment
procedure, wherein the
waste      conduit    is    Waste Conduit
operatively coupled to
the vacuum source; and




                                                              Fig. 1


                           Waste




                                                     Fig. 4




wherein the system is The Skinwave System delivers treatment media from a fluid
configured to permit a containers, through the supply conduit, to the skin. See Exhibit 6
user to select the & Exhibit 7.
treatment material from
the first fluid container                                                   Treatment Selection
or the at least second    Supply Conduit
fluid container to be
delivered through the
supply conduit to the
handpiece assembly; and   Fluid Containers




                                                          Fig. 1




                                             -32-
Case 2:20-cv-06082-GRB-ST Document 1 Filed 12/14/20 Page 33 of 36 PageID #: 33




                                Fluid Delivery




                                                          Fig. 4


                               The user can select fluids for delivery through the supply conduit.
                               Id. For example Defendant’s website explains:




wherein,      when      the    In use, the vacuum source of the Skinwave System creates a
vacuum        source      is   vacuum within the waste passageway and the tip. This vacuum
activated and the tip          source delivers a treatment media from the fluid containers to the
contacts       the     skin    tip. Simultaneously, the vacuum source also removes spent
surface, a suction force       treatment media (i.e., waste) away from the working end portion
is created within the          through the waste passageway.
waste conduit and along
the      tip,       thereby
removing waste from
the skin surface via the
waste conduit while
drawing           treatment
material from the first
fluid container or the
second fluid container to
the tip via the supply
conduit.




                                                  -33-
Case 2:20-cv-06082-GRB-ST Document 1 Filed 12/14/20 Page 34 of 36 PageID #: 34




       60.       As a direct and proximate result of Defendant’s acts of infringement, Defendant

has derived and received gains, profits, and advantages.          Plaintiff has been damaged by

Defendant’s activities, in an amount to be determined at trial, but in no event less than a

reasonable royalty.

       61.       Defendant’s infringement is willful. Pursuant to 35 U.S.C. § 284, Edge is

entitled to damages for Defendant’s infringing acts and treble damages together with interests

and costs as fixed by this Court.

       62.       This is an exceptional case. Pursuant to 35 U.S.C. § 285, Edge is entitled to

reasonable attorneys’ fees for the necessity of bringing this claim.

       63.       Due to the aforesaid infringing acts, Plaintiff has suffered irreparable injury, for

which Plaintiff has no adequate remedy at law.

       64.       Unless enjoined by this Court, Defendant will continue to infringe Plaintiff’s

patent rights and cause Plaintiff further irreparable injury.


                                    IX. PRAYER FOR RELIEF


    WHEREFORE, Plaintiff prays for the following relief:

       A.     A judgment in favor of Plaintiff and against Defendant on all claims alleged herein;

       B.     A judgment that Defendant has infringed the Shadduck Patents under 35 U.S.C.

§ 271 during the term of the Shadduck Patents;

       C.     A judgment that Defendant has infringed the ’052 Patent under 35 U.S.C. § 271;

       D.     A preliminary and permanent injunction enjoining Defendant, its officers, directors,

agents, servants, employees, and attorneys, and those persons in active concert or participation

with Defendant, from (1) making, using, selling, offering to sell, and/or importing into the




                                                 -34-
Case 2:20-cv-06082-GRB-ST Document 1 Filed 12/14/20 Page 35 of 36 PageID #: 35




United States the Skinwave System, and (2) infringing the ’052 Patent in violation of

35 U.S.C. § 271;

       E.     An accounting of all Defendant’s gains, profits, and advantages derived from its

infringement of the Asserted Patents in violation of 35 U.S.C. § 271, and an Order that

Defendant pay to Plaintiff actual damages in the form of lost profits, or in the alternative, other

damages adequate to compensate for the infringement, but in no event less than a reasonable

royalty for the use made of the patented inventions by Defendant, in accordance with 35 U.S.C. §

284;

       F.     An order trebling or otherwise increasing damages pursuant to 35 U.S.C. § 284

because of Defendant’s willful infringement;

       G.     An order finding this case exceptional under 35 U.S.C. § 285 and ordering

Defendant to pay Plaintiff its reasonable attorney fees incurred in this action;

       H.     Pre-judgment and post-judgement interest and costs as fixed by the Court; and

       I.    Such other and further relief as this Court may deem just and proper.




                                                -35-
Case 2:20-cv-06082-GRB-ST Document 1 Filed 12/14/20 Page 36 of 36 PageID #: 36




                             X. DEMAND FOR JURY TRIAL


    Plaintiff Edge Systems, LLC hereby demands a trial by jury of all issues so triable.


Dated:   December 14, 2020               By: /s/ Karen M. Cassidy

                                             Craig S. Summers (pro hac vice pending)
                                             Email: craig.summers@knobbe.com
                                             Ali S. Razai (pro hac vice pending)
                                             Email: ali.razai@knobbe.com
                                             Sean M. Murray (pro hac vice pending)
                                             Email: sean.murray@knobbe.com
                                             Karen M. Cassidy (pro hac vice pending)
                                             Email: karen.cassidy@knobbe.com
                                             KNOBBE, MARTENS, OLSON & BEAR, LLP
                                             2040 Main Street, Fourteenth Floor
                                             Irvine, CA 92614
                                             Telephone: (949) 760-0404
                                             Facsimile: (949) 760-9502

                                         Attorneys for Plaintiff,
                                         EDGE SYSTEMS LLC




                                              -36-
